PER CURIAM.
We affirm without discussion the trial court’s summary denial of the first eight grounds of Appellant’s motion for post-conviction relief. The state properly concedes, as it did below, that Appellant is entitled to resentencing for the reasons asserted in grounds nine and ten of his motion. We therefore affirm in part and reverse in part, remanding for the trial court to resentence Appellant in accordance with his ninth and tenth grounds for relief, and also, as pointed out in Appellant’s tenth ground, in accordance with this court’s mandate in Appellant’s direct appeal, case no. 4D00-254, issued on December 29, 2000.
Affirmed in part, reversed in part, and remanded for further proceedings.
GUNTHER, POLEN and TAYLOR, JJ., concur.